DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the power supply, control system, auxiliary panel must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 12,  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
2.	Claim 2 line 5, recites the limitation “power supply”, it is unclear what this element is referring to. Appropriate correction in required. 
3.	Claim 2 line 5, recites the limitation “control system”, it is unclear what this element is referring to. Appropriate correction in required.
4.	Claim 3 and 12, recites the limitation “auxiliary panel”, it is unclear what this element is referring to. Appropriate correction in required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20200354060 A1 Vaninetti; Travis J. et al.
5.	Regarding claim 1 Vaninetti teaches, a modular bar and shop space for an aircraft galley complex, comprising: a monument installable in a passenger cabin of an aircraft (fig. 1 element 100), the monument comprising: an upper portion (fig. 5, element 208) disposed behind at least one upper panel (fig. 6, element 116a), the upper portion including at least one temperature-controlled compartment (fig7, element 218); and a lower portion (fig. 5, element 206) beneath the upper portion, the lower portion disposed behind at least one lower panel, the lower portion including one or more of storage shelving and a storage receptacle (fig. 7, element 128); the monument having an undeployed state corresponding to a vertical orientation of the upper panel (fig. 6, element 116a vertical), and capable of being transitioned from the undeployed state to a deployed state by deploying the lower portion forward into a galley space (fig. 3a lower portion deployed into galley space), and the upper panel configured to transition with the deploying lower portion into a horizontal orientation atop the lower portion, the horizontal orientation corresponding to the deployed state of the monument (fig. 7).
6.	Regarding claim 4 Vaninetti teaches, the modular bar and shop space of claim 1, wherein: the at least one temperature-controlled compartment includes at least one of: a chiller compartment configured to maintain its contents at a temperature below the ambient temperature (fig. 7, element 218 chiller); and a warmer compartment configured to maintain its contents at a temperature above the ambient temperature.
7.	Regarding claim 5 Vaninetti teaches, the modular bar and shop space of claim 4, wherein the chiller compartment includes a bottle chiller configured to accommodate at least one bottled beverage (fig. 7 element 210 contains bottles).
8.	Regarding claim 9 Vaninetti teaches, the modular bar and shop space of claim 1, wherein the upper portion includes at least one room-temperature storage compartment (para 0043).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) s 2, 3, 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaninetti as applied to claims above, and further in view of US 20190308728 A1 McKee; Jefferey M.
9.	Regarding claim 2 Vaninetti teaches, the modular bar and shop space of claim 1, but fails to teach, wherein: the monument is installed adjacent to at least one galley complex; and the at least one temperature-controlled compartment is operatively coupled to at least one of a power supply  of the galley complex and a control system  of the galley complex.
However McKee teaches, wherein: the monument is installed adjacent to at least one galley complex; and the at least one temperature-controlled compartment is operatively coupled to at least one of a power supply  of the galley complex and a control system  of the galley complex (para 0057 GAIN GNC).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the galley taught by Vaninetti with the power system taught by McKee in order to indicate to the crew,  status or contents of compartments (para 0057).
10.	Regarding claim 3 Vaninetti as modified teaches, the modular bar and shop space of claim 2, McKee teaches, wherein the at least one galley complex is a first galley complex and: the first galley complex is separated by at least one second galley complex by the galley space (fig. 2A, element 106 shows galley complex system, fig. 2C shows space between monuments); the transitioned upper panel and deployed lower portion are configured to extend partially across the galley space toward the second galley complex (fig. 2D, elements 118 a and b extend across galley space); and the transitioned upper panel includes at least one auxiliary panel  configured to extend from the transitioned upper panel toward the second galley complex.
11.	Regarding claim 10 Vaninetti teaches, an aircraft galley complex, comprising: one or more galley monuments collectively installable in a passenger cabin of an aircraft (para 0019 monuments), but fails to teach, the one or more galley monuments including at least one first galley; at least one modular bar and shop space installable adjacent to the first galley monument,
Vaninetti further teaches, the modular bar and shop space having a deployed configuration (fig. 7) and an undeployed configuration (fig. 6) and comprising: an upper portion (fig. 5, element 208) disposed behind at least one upper panel (fig. 6 element 116a), the upper portion including at least one temperature-controlled compartment (fig. 7 , element 218), the upper panel having a vertical orientation corresponding to the undeployed configuration (fig. 6, element 116a vertical); and a lower portion beneath the upper portion (fig. 5, element 206), the lower portion disposed behind at least one lower panel (fig. 116 b and 116c), the lower portion including one or more of storage shelving and a storage receptacle (fig. 7, element 128); the modular bar and shop space capable of being transitioned from the undeployed configuration to the deployed configuration by deploying the lower portion forward into a galley space (fig. 3a lower portion deployed into galley space), and the upper panel configured to transition with the deploying lower portion into a horizontal orientation atop the lower portion, the horizontal orientation corresponding to the deployed configuration (fig. 7).
However McKee teaches, the one or more galley monuments including at least one first galley monument (fig. 2D elements 100a and 100b); at least one modular bar and shop space installable adjacent to the first galley monument (fig. 2B elements 106a and 106),
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the galley taught by Vaninetti with the two galley monuments taught by McKee in order to “maximize the efficient use of limited interior space by positioning the transformable monument 100 in otherwise unused or underused cross-aisles” (para 0037). 
12.	Regarding claim 11 Vaninetti as modified teaches, the aircraft galley complex of claim 10, McKee teaches, wherein: the one or more galley monuments include at least one galley insert (GAIN) device operatively connected to one or more of a galley power supply and a galley network; and the at least one temperature-controlled compartment is operatively connected to one or more of the galley power supply and the galley network (para 0057 GAIN GNC).	
13.	Regarding claim 12 Vaninetti as modified teaches, the aircraft galley complex of claim 10, wherein: the one or more galley monuments at least partially enclose an interior galley space accessible from the passenger cabin by a passageway (fig. 5, element 108); the deployed lower portion and the transitioned upper panel in the horizontal orientation partially extend across the passageway (fig. 7); and the transitioned upper panel includes at least one auxiliary panel  configured to extend across the passageway beyond the deployed upper panel.
14.	Regarding claim 13 Vaninetti as modified teaches, the aircraft galley complex of claim 10, wherein: the upper portion includes at least one room-temperature storage compartment (para 0043).

Allowable Subject Matter
Claims 6 and 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art devices such as Vaninetti and McKee teach modular galley space, they fail to teach an upper panel that has a vertical undeployed state and a horizontal deployed state wherein said panel is a central panel. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.M.C/
Examiner
Art Unit 3642



/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642